Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the art have been considered, but are moot in light of the new grounds of rejection necessitated by applicant’s amendment. 
With respect to the 101 rejection, applicant argues that the claims recite a technical improvement.  The examiner disagrees.  Applicant merely claims recommending items based on other items in a cart.  This is merely the abstract idea without significantly more.  Applicant does not provide any improvement how those recommendations are generated and the claims are recited in a results oriented manner that does not describe how those results are obtained.  Therefore, the claims do not recite significantly more and the 101 rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include non-transitory computer-readable media, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "article of manufacture." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to recommending a product which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

Receiving identification information associated with a physical article selected for purchase, and a unique identifier associated with the mobile device of the user; 
confirming, based on the identification information, that the physical article corresponds to a selected item in an inventory database; 
linking, based on the unique identifier, the user to a user account;

generating a first entry in a mirror-cart linked with the user account, the first entry comprising the item in the inventory database; 
identifying a recipe associated with the selected item, wherein the recipe identifies other items that can be combined with the selected item to create a product, wherein identifying the recipe associated with the selected item comprises:
generating features based on the selected item and any other items in the mirror cart, wherein for generating the features, the selected item and the other items in the mirror-cart are clustered into one or more groups, wherein each of the one or more groups comprises items of a particular type; and 
selecting the recipe having a strongest association with the generated features based on the one or more groups; 
comparing items identified in the recipe to the selected item and the other items contained in the mirror-cart to identify a missing item, wherein the missing item is identified in the recipe and is not contained in the mirror-cart;
prompting with the processor the user to purchase the missing item;  
generating a second entry in the mirror-cart comprising the missing item when the user selects the missing item for purchase; 
updating an invoice with price information for the selected missing item, wherein the invoice identifies a total price of one or more items included in the mirror-cart; and 
transferring the invoice to a point of sale terminal at the retail location.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
A processor;
A mobile device.

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18, 20 are rejected under 35 USC 103 as being unpatentable over 
US 2012/0095853, von Bose et al. (hereafter Bose) in view of 
US 2008/0249865 Angell et al. (hereafter Angell) and US 2008/0243816, Chan et al. (hereafter Chan). 

1. A non-transitory computer-readable media comprising computer readable instructions stored thereon that when executed by one or more processors of an automated product recommendation system cause the one or more processors to perform a process comprising: 

receiving, from a mobile device of a user in a retail location, identification information associated with a physical article selected for purchase, and a unique identifier associated with the mobile device of the user;  (Bose Fig 5/6 receives an identification information of an item selected for purchase; see ¶34-42; ¶29-30 receives user account login info; see also ¶56)
confirming, based on the identification information, that the physical article corresponds to a selected item in an inventory database; (Bose Fig 6 identifies the item; see also ¶34-42)
linking, based on the unique identifier, the user to a user account; (Bose ¶29-30 links the user to the user’s account; see also ¶56) 
generating a first entry in a mirror-cart linked with a user account, the first entry comprising the selected item in the inventory database; (Bose ¶40 generates a virtual shopping cart with the item selected for purchase)
updating an invoice with price information for the selected missing item, wherein the invoice identifies a total price of one or more items included in the mirror-cart; and (Bose Fig 8 has a list of items in the shopping cart)
transferring the invoice to a point of sale terminal at the retail location. (Bose ¶49 transfers the invoice to a point of sale location; see generally ¶49-54)

Bose does not disclose
identifying a recipe associated with the selected item, wherein the recipe identifies other items that can be combined with the selected item to create a product, wherein identifying the recipe associated with the selected item comprises: 
generating features based on the selected item and any other items in the mirror cart; and 
selecting a recipe having the strongest association with the generated features based on the one or more groups; 
comparing items identified in the recipe to the selected item and the other items in the mirror-cart to identify a missing item, wherein the missing item is identified in the recipe and is not contained in the mirror-cart; 
prompting the user to purchase the missing item;  
generating a second entry in the mirror-cart linked to the missing item when the user selects the missing item for purchase; 

Angell discloses
identifying a recipe associated with the selected item, wherein the recipe identifies other items that can be combined with the selected item to create a product, wherein identifying the recipe associated with the selected item comprises: (Angell ¶44 identifies a recipe with the item)
generating features based on the selected item and any other items in the mirror cart; and (Angell ¶47 generates incentives) 
selecting a recipe having the strongest association with the generated features based on the one or more groups; (Angell ¶48-49 analyzes the items purchased by the customer to find the best match) 
comparing items identified in the recipe to the selected item and the other items in the mirror-cart to identify a missing item, wherein the missing item is identified in the recipe and is not contained in the mirror-cart; (Angell ¶47 identifies items not purchased)
prompting the user to purchase the missing item;  (Angell ¶49 prompts the customer to buy the missing items)
generating a second entry in the mirror-cart linked to the missing item when the user selects the missing item for purchase; (Angell ¶44 identifies items put into the cart; see also ¶50-51)

It would have been obvious to modify the system of Bose to include providing recommendations for additional items for the purposes of maximizing resulting purchases by the customer as taught by Angell (¶43).

Bose/Angell does not disclose
wherein for generating the features, the selected item and the other items in the mirror-cart are clustered into one or more groups, wherein each of the one or more groups comprises items of a particular type; 

However, in a related recommendation art, Chan ¶7-10 teaches the use of clustering of items into groups for generating recommendations, ¶47 discloses types of items, ¶48 clustering for items in a shopping cart.  It would have been obvious to modify the system of Bose/Angell to include the use of clustering items for the purposes of providing recommendations as taught by Chan (¶7).
Claim 9 is rejected under a similar rationale.

2. The non-transitory computer-readable media of claim 1, wherein the selected item comprises a food item, and wherein the product comprises a meal component.  (Bose Fig 6-8 illustrates food items)

Claim 10 is rejected under a similar rationale.

3. The non-transitory computer-readable media of claim 1, wherein the computer-readable instructions further cause the one or more processors to receive payment confirmation for payment made at the point of sale terminal for the one or more items in the mirror-cart.  (¶49 receives payment for the order; see generally ¶49-54)

Claim 11 is rejected under a similar rationale.

4. The non-transitory computer-readable media of claim 1, wherein to select the recipe having the strongest association with the generated features, wherein the computer-readable instructions further cause the one or more processors to 
ingest the generated features into a machine learning model trained to output a predicted recipe based on ingest features corresponding to items in the mirror cart; and 
receiving the machine learning model output.

Bose/Angell/Chan do not explicitly disclose using a machine-learned model for determining products, however, it would have been obvious to use a machine-learned model for determining products under KSR as it represents both applying a known technique to a known device ready for improvement to yield predictable results and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as evidenced by the following articles:

Google says machine learning is the future. So I tried it myself, Alex Hern June 28, 2016;
Recommended For You: How machine learning helps you choose what to consume next, Jennifer Wei, August 28, 2017;
Machine Learning: What it is and why it matters, SAS, Jan 7, 2014.

In each article, it describes how machine learning is the future of computing and SAS and Harvard in particular indicates that machine learning will transform recommendations.  Thus, these articles indicate that machine learning is a known technique to a known device (Bose/Angell/Chan’s process) ready for improvement and also known work in another field of endeavor (machine learning) based on design incentives to improve recommendations as taught by the various NPL articles.
	
Claim 12 is rejected under a similar rationale.

5. The non-transitory computer-readable media of claim 4, wherein to prompt the user to purchase the missing item, wherein the computer-readable instructions further cause the one or more processors to request a user input indicating whether the user desires to purchase the missing item; 
receive a response to the request for the user input;  (Angell ¶49-50 prompts the user to select recipes, which identifies the missing item, by accepting the recipes, that indicates from the user a desire to purchase the missing items)

Angell does not explicitly disclose

Bose/Angell/Chan do not explicitly disclose:
update the training of the machine learning model based on the response to the request for the user input.
However, Angell ¶48 discloses using the historical actions of the customer and a rejection is also part of the historical actions of the customer, which is used to determine the future interactions with the customer in Angell ¶48.  Thus, it would have been obvious to updated the machine learning model from claim 4 for similar reasons as in claim 4 with respect to machine learning. 

Claim 13 is rejected under a similar rationale.

6. The non-transitory computer-readable media of claim 1, wherein to prompt, wherein the computer-readable instructions further cause the one or more processors to
Request a user input indicating whether the user desires to purchase the missing item; and
Receive a response to the request for user input;
recommending purchase of the missing item.  (Angell ¶49-50 prompts the user to select recipes, which identifies the missing item, by accepting the recipes, that indicates from the user a desire to purchase the missing items)

Claim 14 is rejected under a similar rationale.

7. The non-transitory computer-readable media of claim 1, wherein prompting the user to purchase the missing item comprises: 

compare the unique identifier of the mobile device to a plurality of alternate unique identifiers which are associated with a respective plurality of preexisting user accounts; 
determine, based on the comparison, that none of the plurality of preexisting user accounts are associated with the unique identifier; and 
create, responsive to the determination that none of the plurality of preexisting user accounts are associated with the unique identifier, the user account.

Bose ¶29-30 creates a username/password combination for the user.  Although Bose does not explicitly disclose compare the unique identifier of the mobile device to a plurality of alternate unique identifiers which are associated with a respective plurality of preexisting user accounts; determine, based on the comparison, that none of the plurality of preexisting user accounts are associated with the unique identifier; and create, responsive to the determination that none of the plurality of preexisting user accounts are associated with the unique identifier, the user account.  The examiner notes that in creating a unique username for a site, the site checks to see if the username is utilized by another user and only creates the account if the username is not in use.  Thus, it would have been obvious/inherent in Bose to perform the steps recited by applicant in the account creation step. 
 
Claim 15 is rejected under a similar rationale.

8. The non-transitory computer-readable media of claim 1, wherein to prompt the user to purchase the missing item wherein the computer-readable instructions further cause the one or more processors to determine a location of the user; 
determine a location of the missing item in the retail location; and 
provide directions for the user to the missing item.  (Angell ¶51 determines locations of the next items and provides the customer with directions to the next item; in order to do so, the computer needs to determine where the user is located) 

Claim 16 is rejected under a similar rationale.

18.  The non-transitory computer-readable media of claim 1, wherein to generating the features, the computer-readable instructions further cause the one or more processors to
evaluate the one or more groups for a relevance; 
determine that a plurality of the one or more groups have a relevance exceeding a relevance threshold; and 
use the plurality of one or more groups which exceed the relevance threshold together to generate the features.  (Chan ¶50-52 evaluates the cluster for relevance and selects the highest scored items to generate the recommendations)

Claim 20 is rejected under a similar rationale. 

Claims 17 and 19 are rejected under 35 USC 103 as being unpatentable over Bose, Angell and Chan in view of 2019/0066087, Shayovitz (hereafter Shayovitz). 

Angell/Chan do not disclose:
17. The non-transitory computer-readable media of claim 1, wherein the point of sale terminal is selected based at least on a detected location of the user or [claim 19, and] an amount of traffic at the point of sale terminal.

However, in a shopping system, Shayovitz, ¶6, discloses using the location of a user relative to the location of the checkout (POS) and ¶33 uses the estimated time of the previous user to pay (amount of traffic) to direct a user to a POS terminal.  
It would have been obvious to modify the system of Bose/Angell/Chan to include using the location of the user and traffic at the point of sale for the purposes of avoiding time waiting in line as taught by Shayovitz (¶28). 

Claim 19 is rejected under a similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684